Slip Op. 06-37

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
FRANK GRUNERT,                      :
                                    :
            Plaintiff,              :
                                    :
                    v.              :                Before: MUSGRAVE, Judge
                                    :                Court No. 05-00113
UNITED STATES SECRETARY OF          :
AGRICULTURE,                        :
                                    :
            Defendant.              :
____________________________________:

                                   ORDER OF DISMISSAL

       On January 26, 2006, the Court ordered the parties “to show cause, if there be any, by

February 27, 2006, why this action should not be dismissed for lack of prosecution . . . .” Grunert

v. United States Sec’y of Agric., 30 CIT __, __, Slip Op. 06-16 at 1 (2006). This deadline has now

elapsed and no party has shown cause why this action should not be dismissed. Therefore, upon its

own initiative pursuant to Rule 41(b)(3) of the Rules of this Court, and after consideration of all

responses to the Court’s Show Cause Memorandum Order, the complaint, and all other pertinent

papers, it is hereby

       ORDERED that plaintiff’s complaint is dismissed for lack of prosecution.


                                                          /s/ R. Kenton Musgrave
                                                             R. Kenton Musgrave

Dated: March 13, 2006
       New York, New York